significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr tle pai al re dear company this letter is to inform you that the company’s date application_for a waiver of the minimum_funding_standard for the _ plan_year under sec_412 of the internal_revenue_code has been denied the company has not demonstrated a temporary substantial business hardship which would meet the requirements of sec_412 the company is a personal services corporation which engages is landscape architecture civil engineering and land planning services the company adopted the plan in and funded it in accordance with the requirements of erisa and the code the plan is a single employer defined_benefit_plan due to earlier financial considerations benefit accruals to the plan ceased as of june the company's revenue dropped resulting in a steep decline in profits and staff lay offs in20 as a result of the recession of to changed its plan actuary the new actuary noted an error in the minimum_funding requirements for unpaid_minimum_required_contribution as of december the minimum equired contribution for which resulted in an unpaid minimum_funding requirement for was also not funded leaving a large tiie company from 2c the waiver request for the plan_year ending decembe the unpaid minimum required contributions for minimal contributions for the unpaid minimum required contrivution and _- 20’ ___ incorrectly included the company made plan years not enough to eliminate the and -20 provided estimated even if the projections provided by the company on november contributions available to the plan for the six year period waiver was assumed to be granted for the _ plan_year the company would not be able to meet the minimum required contributions plus pay off the unpaid minimum required contributions as of december’ the company projects minimal profitability for this time period even prior to the contributions to the pension_plan therefore the analysis does not indicate that this is a temporary hardship given consecutive years of poor financial results from because the company's projections indicate that it is unable to satisfy future minimum_funding requirements it is unreasonable to assume that the plan will continue only if a funding waiver is granted and projections to to as provided in our tentative adverse decision in our correspondence of january you were entitled to request a conference of right within calendar days from the date of that letter we did not receive a request from you or your authorized asaresult representative within that day period which ended february your request for a waiver of the minimum_funding_standard for the plan_year ending december has been denied this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in sent a copy of this letter to your authorized representative pursuant to a power of if you have any questions regarding this attorney form on file in this office id matter please contact mr at we have also sincerely yours david m ziegler manager ep actuarial group
